this court with a copy of the petition filed below,' see NRAP 30(b)(3)
                     (appellant's appendix shall include all "portions of the record essential to
                     determination of issues raised in appellant's appeal"), we cannot say that
                     the district court erred by denying the petition without first conducting an
                     evidentiary hearing, see NRS 34.770(2). We conclude that Barrett has
                     failed to demonstrate that she is entitled to relief, and we
                                 ORDER the judgment of the district court AFFIRMED. 2




                                              Pickering



                     Parraguirre r
                      —Clajta                                    Saitta




                           3Barrett's appendix includes a "Statement of Facts." This document
                     does not bear a district court file stamp, see NRAP 30(c)(1), and it is not
                     clear that this document was part of the post-conviction petition for a writ
                     of habeas corpus filed in the district court. Assuming that this document
                     was included in the petition filed below and accurately identifies the
                     issues raised, we conclude that the district court did not err by denying
                     the petition without first conducting an evidentiary hearing. See Hill v.
                     Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112 Nev. 980, 987-88,
                     923 P.2d 1102, 1107 (1996).

                           2Appellant's appendix does not include all documents required under
                     NRAP 30(b)(2). We caution appellant's counsel, Michael C. Novi, that
                     future failure to comply with this court's rules when filing documents may
                     result in the imposition of sanctions. See NRAP 3C(n).


SUPREME COURT
       OF
     NEVADA
                                                            2
(0) 1947A (94IP4(9
                cc: Hon. James Todd Russell, District Judge
                     Michael C. Novi
                     Attorney General/Carson City
                     Carson City District Attorney
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) I947A